Case 19-70732-JAD         Doc 72
                               Filed 12/28/20 Entered 12/28/20 11:13:26 Desc Main
                               Document     Page 1 of 1                FILED
                                                                       12/28/20 9:19 am
                                                                       CLERK
                    IN THE UNITED STATES BANKRUPTCY COURT              U.S. BANKRUPTCY
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA            COURT - WDPA


                                               DEFAULT O/E JAD
IN RE:                                    )    Bankruptcy No. 19-70732-JAD
William Edward Webb Jr. and               )
Carol A. Webb,                            )    Chapter 13
                   Debtors,               )
William Edward Webb Jr. and               )    Related To Doc. No. 67
Carol A. Webb,                            )
                   Movants,               )
            vs.                           )
Bank of America, N.A.,                    )
                        Respondent.       )



                                      ORDER OF COURT


       AND NOW, this 28th day of December, 2020, upon consideration of the Debtors’

Objection to Notice of Mortgage Payment Change, it is hereby ORDERED,

ADJUDGED and DECREED that:

       The Notice of Mortgage Payment Change filed November 5, 2020, is stricken as

void and unenforceable.


                                                 By the Court,



                                                 ____________________________
                                                 ____
                                                   __
                                                    ____
                                                       _____
                                                          __
                                                           ____
                                                              __ _______
                                                                       __
                                                                        ___
                                                                          __________
                                                 Honorable  Jeffery
                                                          e Je
                                                            J     f r A. Deller United
                                                               ffffery
                                                 States Bankruptcy Court
  CASE ADMINISTRATOR SHALL SERVE:
      Carol A. and William E. Webb, Jr.
      Mark B. Peduto, Esquire
      Brian C. Nicholas, Esquire
      Ronda J. Winnecour, Esquire
      Office of United States Trustee
